Citation Nr: 1004506	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left little 
finger disability.

2.  Entitlement to service connection for residuals of a 
left thumb injury.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The issue of entitlement to service connection for a left 
little finger disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently-shown residuals of a left thumb 
injury are related to service.

2.  The Veteran does not have a current chronic right 
shoulder disability associated with his active military 
duty.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left thumb injury 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Service connection for a right shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a 
February 2007 letter, which also informed the Veteran of the 
law and regulations governing the assignment of disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
obtainable evidence identified by the Veteran relative to 
his claims has been obtained and associated with the claims 
file.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Further, the Veteran has been accorded multiple pertinent VA 
examinations.  In this regard, the Board notes that, in his 
August 2008 Substantive Appeal, the Veteran asserted that 
the most recent VA examination of his left thumb, conducted 
in September 2007, was inadequate.  As the Board is granting 
the Veteran's claim of entitlement to service connection for 
residuals of a left thumb injury, however, the Veteran was 
not prejudiced by any deficiency in the September 2007 VA 
examination.

II.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
demonstrated to be present.  38 U.S.C.A. § 1110.  The United 
States Court of Appeals for Veterans Claims (Court) has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify 
to pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative 
value of the evidence.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Left Thumb

The Veteran contends that he developed a left thumb 
disability as a result of service.  Specifically, he 
contends that he injured his left thumb when he fell on his 
left hand while pitching a tent in Bosnia in 1995.  See 
August 2008 Substantive Appeal.  

The service treatment records do not reflect any injury to 
the Veteran's left thumb in 1995.  Indeed, the Veteran has 
stated that while his left thumb was treated by a field 
medic at that time, the treatment was not documented.  See 
id.  These records do, however, reflect a February 2006 
report, which shows the Veteran reported left thumb pain 
since injuring his left thumb seven months prior.  On 
physical examination, the Veteran's thumb was tender with 
mild discomfort on palpation.  There was no swelling, 
warmth, or atrophy.  There was no pain with range of motion.  
X-rays revealed no acute pathology of the left thumb.  The 
diagnosis was left thumb sprain.  

At a July 2007 VA general medical examination, the Veteran 
reported that he injured his left thumb in Bosnia.  He 
reported constant pain in his left thumb, and that sometimes 
the joint popped out.  Physical examination of the left 
thumb revealed tenderness, especially with extreme flexion 
and against resistance.  
X-rays of the left hand revealed normal findings with 
respect to the thumb.  The diagnosis was left thumb sprain 
residuals.  The examiner did not provide an opinion as to 
the etiology of this condition.

The report of a September 2007 VA joints examination 
reflects complaints consistent with that reported at the 
July 2007 VA examination.  Importantly, however, it makes no 
reference to the previous VA examination finding of left 
thumb sprain residuals, and indicates no range of motion 
testing, or any other substantive evaluation of the 
Veteran's left thumb.  As such, the Board finds the 
September 2007 VA examination to be of little probative 
value.  

However, a Veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  Here, 
specifically in view of findings of a left thumb sprain in 
service, and a finding of residuals of this injury within a 
year after service, the Board finds that, resolving all 
reasonable doubt in favor of the Veteran, service connection 
for residuals of a left thumb disability is warranted.

B.  Right Shoulder Disability

The Veteran contends that he developed a right shoulder 
disability as a result of service.

Although the service treatment records reflect a January 
2005 diagnosis of left shoulder impingement syndrome, they 
are entirely silent with respect to the Veteran's right 
shoulder.  

Likewise, at a July 2007 VA general medical examination, the 
Veteran denied any right shoulder problems, pain, or 
treatment.  Physical examination of the right shoulder was 
"entirely normal."  Similar findings are reflected in the 
report of a September 2007 VA examination.

While the Board has considered the Veteran's lay 
observations, it has been held that only medical 
professionals are competent to express opinions as to 
medical diagnoses or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the absence of such competent 
proof of a present disability, there can be no valid claim, 
and the appeal must be denied.  Brammer, 3 Vet. App. 223, 
225 (1992).


ORDER

Service connection for a left thumb disability is granted.

Service connection for a right shoulder disability is 
denied.


REMAND

The Veteran contends that his currently-shown left little 
finger disability is the result of service.  Specifically, 
he contends that he injured his left little finger when he 
fell on his left hand while pitching a tent in Bosnia in 
1995.

As mentioned previously, while the Veteran claims his left 
little finger was treated at the time of the reported injury 
in 1995, the service treatment records are absent for 
complaints or treatment regarding the left little finger, 
and he asserts that the injury was not documented.  However, 
VA examinations conducted in July and September 2007 
revealed mild flexion deformity of the left little finger.  
No opinion was provided as to whether this condition was 
related to the Veteran's military service.  In view of the 
Veteran's report of an in-service injury to his left little 
finger, and findings of a left little finger disability 
within a year after discharge from service, the Board finds 
that a medical professional should address the etiology of 
the Veteran's left little finger disability.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims file should be 
reviewed by an individual with the 
appropriate expertise.  The reviewer is 
asked to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's currently-
shown left little finger disability is 
related to active military service, to 
include the reported 1995 incident in 
which he fell on his left hand.  

If the requested opinion cannot be 
reached without resort to speculation, 
the reviewer should so note.  A 
complete rationale should be provided 
for all opinions expressed.

If the requested opinion cannot be made 
without a physical examination of the 
Veteran, that should be arranged.

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, provided with an 
appropriate time for response, and the 
case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


